Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 remain pending. 

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 4 - Line 11 recites “deriving” wherein it should recite “driving”.
Paragraph 4 - Lines 16-17 recites “the sealing ring protruding at least in part an outer peripheral wall of the piston”.  This is not proper grammar and it is not clear what specifically the applicant was intending to describe.  Looking to Figure 3, the applicant could have been describing that “the sealing ring protruding at least in part beyond an outer peripheral wall of the piston” (in that the sealing ring protrudes further radially than the outer peripheral wall of the piston) OR “the sealing ring protruding at least in part around an outer peripheral wall of the piston” (in that the sealing ring at least partially radially surrounds the outer peripheral wall of the piston).  While both interpretations are supported in Figure 3, the specification should be amended to be clear about what was intended as being described.
Paragraph 27 - Line 9 recites “derive” wherein it should recite “drive”.
Paragraph 27 - Lines 15-16 recites “A front end of the sealing ring 5 protrudes at least in part an outer peripheral wall of the piston 4”.  This is not proper grammar and it is not clear what specifically the applicant was intending to describe.  Looking to Figure 3, the applicant could have been describing that “the sealing ring 5 protrudes at least in part beyond an outer peripheral wall of the piston 4” (in that the sealing ring protrudes further radially than the outer peripheral wall of the piston) OR “the sealing ring 5 protrudes at least in part around an outer peripheral wall of the 
Paragraph 32 recites in Lines 1-2 & Line 6 both recite how recites “the outer ring 53 is gradually away from the inner ring 52”.  This is not proper grammar and it is not clear what specifically the applicant was intending to describe.  Looking to Figure 3, the examiner believes the applicant was intending to describe “the outer ring 53 extends gradually away from the inner ring”.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 - Line 10 recites “deriving” where it should recite “driving”;
Claim 1 - Line 22 has a semi-colon after “rear cavity”.  The semi-colon should be used to denote a new section of the claim, so either “when a pressure” needs to start a new paragraph OR that semi-colon should be replaced with a comma;
Claim 4 - Lines 1-2 recites “wherein the outer ring is gradually away from the inner ring from rear to front”.  This is not proper grammar and (based on the examiners understanding of the applicants’ invention & what is shown in Figure 4) the limitation should recite “wherein the outer ring is extending gradually away from the inner ring from rear to front”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 - Lines 15-16 recites “the sealing ring protruding at least in part an outer peripheral wall of the piston”.  This is not proper grammar and renders the claim indefinite because it is not clear what specifically the applicant was intending to claim.  Looking to Figure 3, the applicant could have been claiming that “the sealing ring protruding at least in part beyond an outer peripheral wall of the piston” (in that the sealing ring protrudes further radially than the outer peripheral wall of the piston) OR “the sealing ring protruding at least in part around an outer peripheral wall of the piston” (in that the sealing ring at least partially radially surrounds the outer peripheral wall of the piston).  This renders the claim indefinite because either interpretation could be supported and they do not necessarily result in the same structure.
To expedite prosecution, Claim 1 - Lines 15-16 will be interpreted as intending to recite “the sealing ring protruding at least in part around an outer peripheral wall of the piston”, as shown in Figure 4.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-13 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2008/0240943 A1) (Wang hereinafter) in further view of Chou (US 6,514,058 B1) (Chou hereinafter).
Regarding Claim 1, Wang discloses:  An automobile inflatable pump (Figure 1; Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  So as long as the proposed combination of prior art teaches all of the claimed structure, then they can be used as an automobile inflatable pump), wherein the automobile inflatable pump comprises: 
a drive assembly (20 & 30); 
a rocker arm (50), a rear end of which is mounted on a power output end of the drive assembly (Figure 2); 
a cylinder block (40) connected to the drive assembly (Figures 1 & 2), a piston cavity (41) being defined within the cylinder block (Figure 6); 
a piston provided on a front end of the rocker arm (see the annotation of Figure 6 below), the piston being movably received in the piston cavity to divide the piston cavity into a front cavity (see the annotation of Figure 6 below) having an inflation inlet (421) and a rear cavity communicating with external environment (see the annotation of Figure 6 below), the drive assembly (20 & 30) deriving the rocker arm (50) to rotate so that the piston moves back and forth in a straight line (Figures 5 & 6), an outer periphery of the piston being provided with a first annular groove (see the annotation of Figure 6 below), a first sealing surface being defined on a rear end surface of the first annular groove (see the annotation of Figure 6 below), and a front end surface of the piston (see the annotation of Figure 6 below) being provided with air inlet hole (see the annotation of Figure 6 below); and 
a sealing ring provided in the first annular groove (see the annotation of Figure 6 below), a front end of the sealing ring protruding at least in part an outer peripheral wall of the piston (see the annotation of Figure 6 below; the figures shows the sealing ring has a “V-shape” where the protruding portions of the sealing ring are extending around & beyond an outer peripheral wall of the piston), a second sealing surface being defined on a rear end surface of the sealing ring, and an outer peripheral wall of the sealing ring being abutted against an inner peripheral wall of the cylinder block in a sealed manner (see the annotation of Figure 6 below); 
wherein, when a pressure of the front cavity is greater than that of the rear cavity, the second sealing surface is abutted against the first sealing surface in a sealed manner, and the air inlet hole are not in communication with the rear cavity (see Figure 5; The sealing ring of Wang is received within the pistons first annular groove such that it is abutting against the first sealing surface.  This would mean that the second sealing surface would be abutting against the first sealing surface when the pressure of the front cavity is greater than that of the rear cavity.  FURTHERMORE, the identified air inlet is covered with a valve element (52), so when the pressure of the front cavity was greater than that of the rear cavity, the valve would be closed resulting in the air inlet hole NOT being in communication with the rare cavity); when a pressure of the front cavity is smaller than that of the rear cavity, the air inlet hole are in communication with the rear cavity (see the annotation of Figure 6 below; When the pressure of the front cavity is smaller than that of the rear cavity, the valve element (52) is opened resulting in the air inlet hole being in communication with the rear cavity).  

    PNG
    media_image1.png
    369
    626
    media_image1.png
    Greyscale

Wang fails to disclose the pump comprising:  air inlet holes communicating with the first annular groove; and
when a pressure of the front cavity is smaller than that of the rear cavity, there is a gap between the second sealing surface and the first sealing surface, and the air inlet holes are in communication with the rear cavity through the gap.
HOWEVER, Chou does teach a piston pump assembly comprising a rocker arm (11) with a piston (1) provided on a front end of the rocker arm (Figure 2).  The piston (1) being received within a cylinder block (3) and an outer periphery of the piston (1) comprising a first annular groove (13) with a sealing ring (2) provided in the first sealing groove.  The front end surface (10) of the piston (1) being provided with a plurality of air inlet holes (14) communicating with the first annular groove (13; Figure 2), wherein when a pressure of the front cavity is smaller than that of the rear cavity, there is a gap between the second sealing surface of the sealing ring (2) and the first sealing surface of the first annular groove (Figure 2), and the air inlet holes are in communication with the rear cavity through the gap (Figure 5).
PLEASE NOTE, the air pump assembly of Wang has a piston body with an inlet valve (52) AND a sealing ring disposed around the outer circumference of the piston (see Figure 6).  Chou provides a teaching that it was known that the sealing ring disposed around the outer circumference of the piston can also act as the piston’s inlet valve, thereby allowing the air to be effectively discharged from the pump WITHOUT the need for additional valve members (as described by Chou in Column 4 - Lines 9-10).  So the proposed modification being made is to modify the pump assembly of Wang to have the axial length of their sealing ring be smaller than the axial length of the piston’s first annular groove (thereby allowing the sealing ring to be axially displaced within the first annular groove during the reciprocation of the piston) AND to modify the front end of 
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Wang such that the piston’s sealing ring is also utilized as the piston’s inlet valve, as taught by Chou, to provide the benefit of allowing the air to be effectively discharged from the pump without the need for additional valve members.
Regarding Claim 2, Wang in view of Chou teaches the invention as disclosed above in Claim 1, wherein Wang further teaches:  wherein the sealing ring includes an inner ring and an outer ring provided at an outer periphery of the inner ring, a rear end of the inner ring is connected to a rear end of the outer ring, and a {SCH-20013-USPT/01140908v1}10second annular groove with an opening facing forward is defined between the inner ring and the outer ring; and 
the second sealing surface is defined at a connection position between the inner ring and the outer ring, and the inner ring is received in the first annular groove (see the annotation of Figure 6 below).  

    PNG
    media_image2.png
    295
    816
    media_image2.png
    Greyscale

Regarding Claim 3, Wang in view of Chou teaches the invention as disclosed above in Claim 2, wherein Wang further teaches:  wherein a front end of the outer ring is more protuberant than a front end of the inner ring (see the annotation of Figure 2 above; The figure shows the front end of the outer ring is wider than the front end of the inner ring, thereby making the front end of the outer ring “more protuberant” than the front end of the inner ring), and the front end of the outer ring is provided at the outer periphery of the piston (see the annotation of Figure 2 above; the front end of the outer ring is shown as being “provided” at the outer periphery of the piston).  
Regarding Claim 4, Wang in view of Chou teaches the invention as disclosed above in Claim 2, wherein Wang further discloses:  wherein the outer ring is gradually away from the inner ring from rear to front (see the annotation of Figure 2 above; This figure shows the outer ring of the sealing ring extends gradually away from the inner ring from the rear to front).  
Regarding Claim 7, Wang in view of Chou teaches the invention as disclosed above in Claim 1, wherein Wang (as modified by Chou in view of Claim 1) further discloses:  wherein the front end surface of the piston is provided with a plurality of the air inlet holes at circumferential intervals (Wang was modified in view of Claim 1 to have a plurality of air inlet holes provided on the front end surface of the piston such that they were in fluid communication 
Regarding Claim 9, Wang in view of Chou teaches the invention as disclosed above in Claim 1, wherein Wang further teaches:  wherein the drive assembly (20 & 30) includes a motor (20) and a cam (30), the cam (30) is mounted on a power output shaft (12) of the motor (20), a rear end of the rocker arm (50) is rotatably connected to an eccentric position of the cam (Figures 2 & 4), and the cylinder block (40) is connected to a housing of the motor (Figure 2; the cylinder block is indirectly connected to the housing of the motor via a bracket (10)).  
Regarding Claim 10, Wang in view of Chou teaches the invention as disclosed above in Claim 9, wherein Wang further discloses:  wherein the automobile {SCH-20013-USPT/01140908v1}11inflatable pump further comprises a mounting base (10) which comprises a first base body (11) and a second base body (13) connected to each other (Figure 3); 
the first base body (11) is mounted on one end of the housing of the motor (20; Figure 2), the first base body is provided with a first mounting hole (111) through which the power output shaft (21) of the motor passes (Figure 2), and the cam (30) is attached to an outer surface of the first base body (Figures 1-2); and 
the second base body (13) is provided with a second mounting hole for mounting the cylinder block (Figures 1 & 2).  
Regarding Claim 11
Regarding Claim 12, this claim is reciting the same limitations that were previously presented in Claim 9.  Therefore, Claim 12 is rejected under the same prior art as those used in the rejection of Claim 9.
Regarding Claim 13, this claim is reciting the same limitations that were previously presented in Claim 9.  Therefore, Claim 13 is rejected under the same prior art as those used in the rejection of Claim 9.
Regarding Claim 16, this claim is reciting the same limitations that were previously presented in Claim 9.  Therefore, Claim 11 is rejected under the same prior art as those used in the rejection of Claim 9.
Regarding Claim 17, this claim is reciting the same limitations that were previously presented in Claim 9.  Therefore, Claim 17 is rejected under the same prior art as those used in the rejection of Claim 9.
Regarding Claim 18, this claim is reciting the same limitations that were previously presented in Claim 10.  Therefore, Claim 18 is rejected under the same prior art as those used in the rejection of Claim 10.
Regarding Claim 19, this claim is reciting the same limitations that were previously presented in Claim 10.  Therefore, Claim 19 is rejected under the same prior art as those used in the rejection of Claim 10.
Regarding Claim 20, this claim is reciting the same limitations that were previously presented in Claim 10.  Therefore, Claim 20 is rejected under the same prior art as those used in the rejection of Claim 10.

Claims 5-6 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang & Chou as applied to claim 1 above, and further in view of Schuetzle et al (US 2007/0292282 A1) (Schuetzle hereinafter).
Regarding Claim 5, Wang in view of Chou teaches the invention as disclosed above in Claim 1, wherein Wang & Chou are silent regarding:  wherein both the rocker arm and the piston are plastic parts.
HOWEVER, Schuetzle is directed to a reciprocating compressor assembly comprising a piston (514) connected to a connecting rod (519), see Figure 27 where the piston and connecting rod are a single integral piece formed by molded plastic, which reduces the number of pieces relative to the corresponding structure AND reduces the total number of parts that must be manufactured and the assembly time needed to produce the compressor (see Paragraph 258 - Lines 31-37).
Please note that Wang shows in Figure 5 how the rocker arm (50) is integrally formed with the piston, so Schuetzle teaches that it was known that this integral structure could be manufactured by molded plastic.
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to further modify the pump assembly of Wang (as modified in view of Claim 1) such that the rocker arm & piston was manufactured as plastic parts, as taught by Schuetzle, to provide the benefit of reducing the number of parts that must be manufactured and reducing the assembly time needed to produce the compressor (as described by Schuetzle in Paragraph 258 - Lines 31-37).
Regarding Claim 6, Wang in view of Chou & Schuetzle teaches the invention as disclosed above in Claim 5, wherein Wang further discloses:  wherein the rocker arm and the piston are integrally formed (Figure 5).  
Regarding Claim 14, this claim is reciting the same limitations that were previously presented in Claim 9.  Therefore, Claim 14 is rejected under the same prior art as those used in the rejection of Claim 9.
Regarding Claim 15, this claim is reciting the same limitations that were previously presented in Claim 9.  Therefore, Claim 15 is rejected under the same prior art as those used in the rejection of Claim 9.

Claims 1, 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in further view of Teck (JP 09014141 A) (Teck hereinafter).
Regarding Claim 1, Wang discloses:  An automobile inflatable pump (Figure 1; Applicant should note that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114).  So as long as the proposed combination of prior art teaches all of the claimed structure, then they can be used as an automobile inflatable pump), wherein the automobile inflatable pump comprises: 
a drive assembly (20 & 30); 
a rocker arm (50), a rear end of which is mounted on a power output end of the drive assembly (Figure 2); 
a cylinder block (40) connected to the drive assembly (Figures 1 & 2), a piston cavity (41) being defined within the cylinder block (Figure 6); 
a piston provided on a front end of the rocker arm (see the annotation of Figure 6 below), the piston being movably received in the piston cavity to divide the piston cavity into a front cavity (see the annotation of Figure 6 below) having an inflation inlet (421) and a rear cavity communicating with external environment (see the annotation of Figure 6 below), the drive assembly (20 & 30) deriving the rocker arm (50) to rotate so that the piston moves back and forth in a straight line (Figures 5 & 6), an outer periphery of the piston being provided with a first annular groove (see the annotation of Figure 6 below), a first sealing surface being defined on a rear end surface of the first annular groove (see the annotation of Figure 6 below), and a front end surface of the piston (see the annotation of Figure 6 below) being provided with air inlet hole (see the annotation of Figure 6 below); and 
a sealing ring provided in the first annular groove (see the annotation of Figure 6 below), a front end of the sealing ring protruding at least in part an outer peripheral wall of the piston (see the annotation of Figure 6 below; the figures shows the sealing ring has a “V-shape” where the protruding portions of the sealing ring are extending around & beyond an outer peripheral wall of the piston), a second sealing surface being defined on a rear end surface of the sealing ring, and an outer peripheral wall of the sealing ring being abutted against an inner peripheral wall of the cylinder block in a sealed manner (see the annotation of Figure 6 below); 
wherein, when a pressure of the front cavity is greater than that of the rear cavity, the second sealing surface is abutted against the first sealing surface in a sealed manner, and the air inlet hole are not in communication with the rear cavity (see Figure 5; The sealing ring of Wang is received within the pistons first annular groove such that it is abutting against the first sealing surface.  This would mean that the second sealing surface would be abutting against the first sealing surface when the pressure of the front cavity is greater than that of the rear cavity.  FURTHERMORE, the identified air inlet is covered with a valve element (52), so when the pressure of the front cavity was greater than that of the rear cavity, the valve would be closed resulting in the air inlet hole NOT being in communication with the rare cavity); when a pressure of the front cavity is smaller than that of the rear cavity, the air inlet hole are in communication with the rear cavity (see the annotation of Figure 6 below; When the pressure of the front cavity is smaller than that of the rear cavity, the valve element (52) is opened resulting in the air inlet hole being in communication with the rear cavity).  

    PNG
    media_image1.png
    369
    626
    media_image1.png
    Greyscale

Wang fails to disclose the pump comprising:  air inlet holes communicating with the first annular groove; and
when a pressure of the front cavity is smaller than that of the rear cavity, there is a gap between the second sealing surface and the first sealing surface, and the air inlet holes are in communication with the rear cavity through the gap.
HOWEVER, Teck does teach a piston pump assembly (Figure 1) comprising a rocker arm (6) with a piston (1) provided on a front end of the rocker arm (Figure 1).  The piston (1) being received within a cylinder block (2) and an outer periphery of the piston (1) comprising a first annular groove (7) with a sealing ring (8) provided in the first sealing groove.  The front end surface of the piston (1) being provided with a plurality of air inlet holes (14; Paragraph 16 - Lines 5-6) communicating with the first annular groove (7; Figures 4-5), wherein when a pressure of the front cavity is smaller than that of the rear cavity, there is a gap between the second sealing surface of the sealing ring (8) and the first sealing surface of the first annular groove (Figure 4), and the air inlet holes (14) are in communication with the rear cavity through the gap (Figure 4).
PLEASE NOTE, the air pump assembly of Wang has a piston body with an inlet valve (52) AND a sealing ring disposed around the outer circumference of the piston (see Figure 6).  Teck provides a teaching that it was known that the sealing ring disposed around the outer circumference of the piston can also act as the piston’s inlet valve (see Paragraph 6 of Teck).  This allows the piston ring to operate as the inlet valve such that the piston does not need a separate valve.  Also, the opening and closing of the valve composed of the piston ring is partially determined by the frictional force of the piston ring against the cylinder wall, so that it operates promptly and the suction loss is small (see Paragraph 7 of Teck).  So the proposed modification being made is to AND to modify the front end of Wang’s piston to have a plurality of air inlets provided around the outer circumference of the piston such that they were in fluid communication with the first annular groove to allow the sealing ring to also act as the inlet valve, as is being taught in Figure 4 of Teck.  This would provide the benefit of simplifying construction and reducing construction costs by eliminating the need for Wang to have a separate inlet valve element.  
Therefore, the examiner holds that it would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention to modify the pump assembly of Wang such that their piston’s sealing ring is also utilized as the piston’s inlet valve, as taught by Teck, to provide the benefit of allowing the air to be effectively discharged from the pump without the need for additional valve members.
Regarding Claim 7, Wang in view of Teck teaches the invention as disclosed above in Claim 1, wherein Wang (as modified by Teck in view of Claim 1) further discloses:  wherein the front end surface of the piston is provided with a plurality of the air inlet holes at circumferential intervals (Wang was modified in view of Claim 1 to have a plurality of air inlet holes provided on the front end surface of the piston such that they were in fluid communication with the first annular groove formed in the outer peripheral surface of the piston (as taught by Teck in Paragraph 16), where the air inlet holes were provided at circumferential intervals (as shown in any of the embodiments of Teck as shown in Figures 2-5)).  
Regarding Claim 8, Wang in view of Teck teaches the invention as disclosed above in Claim 7, wherein Wang further discloses:  wherein the piston includes a piston body (Figure 5), a front end plate provided at a front end of the piston body, and a rear end plate provided at a rear end of the piston body (see the annotation of Figure 2 below); and 
outer edges of the front end plate and the rear end plate are more protuberant than an outer edge of the piston body to define the first annular groove in the outer periphery of the piston (see the annotation of Figure 2 below).  

    PNG
    media_image3.png
    248
    741
    media_image3.png
    Greyscale

Wang (as modified by Teck in view of Claim 1) further teaches:  the air inlet holes are provided in the front end plate (Teck teaches how there are a plurality of air inlet holes (14) disposed in the front end plate of the piston to communicate with the first annular groove (see Paragraph 16 & Figures 4-5)), and escape grooves (see the annotation of Figure 4 below; As noted above in the rejection of Claim 1, Wang is being modified to have the plurality of air inlets in fluid communication with the first annular groove such that the sealing ring also acts as the inlet valve, as shown in Figure 4 of Teck) are provided in the piston body corresponding to the respective air inlet holes, the escape grooves communicate with the air inlet holes and the first annular groove (see the annotation of Figure 4 below), so that the outer edge of the piston body is wavy-shaped as a whole (the annotation of Figure 4 below shows how part of the identified escape groove is defined within the outer surface of the piston body, between the front & rear end plate such that it was coaxial & an extension of the air inlet (14).  This would result in the outer edge of the piston body within the first annular groove (7) having a plurality of curved recesses (each 

    PNG
    media_image4.png
    325
    841
    media_image4.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BRUNJES whose telephone number is (571)272-2083.  The examiner can normally be reached on M-F: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C.J.B/Examiner, Art Unit 3746        

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746